Notice of Pre-AIA  or AIA  Status
1.	The present application is being examined under the pre-AIA  first to invent provisions. 

Objection to the Specification
2.	Applicant is requested to update status of related applications cited in page 1 of the specification, i.e., providing patent numbers where appropriate.


Non-Art Rejection
3.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

	
4.	Claims 1-20 are rejected under the judicially created doctrine of double patenting as being unpatentable over prior U.S. Patent No. 11,323,549.
	Although the conflicting claims are not identical, they are not patentable distinct from each other because the patent claims comprise all limitations required in the present claims. The present claims are merely broader in scope than that of the patent claims.

Art Rejections
5.	The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

6.	Claims 1-20 are rejected under 35 U.S.C. 103(a) as being unpatentable over Song, U.S. pat. Appl. Pub. No. 2012/0307636.
	Per claims 1-2, Song discloses a receiving device (e.g., media device), comprising:
a) a processing system including a processor (par 0012); and
b) a memory that stores executable instructions that, when executed by the processing system, facilitate performance of operations, the operations comprising:
i) causing a first plurality of concurrent communication connections to be established with a transmitting device  (e.g., customer premises equipment) via a local area network, wherein the causing enables the customer premises equipment device to provide media content to the media device over the first plurality of concurrent communication connections (see par 0092-0093);
ii) obtaining, based on the causing, a plurality of streams of data packets from the customer premises equipment device, wherein the media content is divided into the plurality of streams of data packets, and wherein each concurrent communication connection of the first plurality of concurrent communication connections carries a respective stream of data packets of the plurality of streams of data packets (par 0105-0106); and
iii) after ending a first concurrent communication connection of the first plurality of concurrent communication connections due to a prior detected increase in a congestion rate at the customer premises equipment device, re-enabling the first concurrent communication connection, wherein the re-enabling is based on a subsequent detected decrease in the congestion rate at the customer premises equipment device and results in division of the media content to be adjusted for delivery via the first plurality of concurrent communication connections, i.e., adjusting number of concurrent connections based on congestion rate (par 0127-0128), wherein the network congestion rate at the customer premises equipment device is computed based on transmission speed of target data (see par 0055).
Song does not explicitly teach determining or computing workload at the customer premises equipment device. It is however noted that data congestion is a typical one of parameters of the workload at the customer premises equipment device.
	It would have been obvious to one of ordinary skill in the art at the time the invention was made to utilize network congestion rate or any other known parameters of network workload to measure workload at the customer premises equipment device in practicing Song invention.
	Per claim 3, Song teaches establishing the first plurality of concurrent communication connections based on congestion rate or workload at the customer premises equipment device (see par 0127).
	Per claims 4-5, Song teaches establishing the first plurality of concurrent communication connections based on number of concurrent communication connections available at the media device and customer premises equipment device (see par 0093).
	Per claims 6-7, Song teaches that the network comprises wireless network (see par 0064). It would have been obvious to one skilled in the art to employ any known wireless protocols including TDMA, FDMA, CDMA, etc., in practicing Song invention.
	Per claims 8 and 10, Song teaches that the customer premises equipment device can function as a transmitting device for transmitting data content to a media device over a local network and/or as a receiving device for receiving data content from a source, e.g. a web server, over another network (see par 0033, 0155). 
Per claim 9, it would have been further obvious to one of ordinary skill in the art at the time the invention was made to implement Song’s managing of concurrent communication connections on any networks.
	Claims 11-20 are similar in scope as that of claims 1-10 and hence are rejected for the same rationale set forth above for claims 1-10.


Conclusion
7.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Viet Vu whose telephone number is 571-272-3977. The examiner can normally be reached on Monday through Thursday from 8:00am to 6:00pm. The Group general information number is 571-272-2400. The Group fax number is 571-273-8300.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Umar Cheema, can be reached at 571-270-3037.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).





/Viet D Vu/
Primary Examiner, Art Unit 2448
9/1/22